

115 HR 2694 IH: To amend the Servicemembers Civil Relief Act to enhance protections regarding voter registration, and for other purposes.
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2694IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Issa (for himself, Mr. Chabot, Mr. Dent, Mr. Hensarling, Mrs. Brooks of Indiana, Mr. Banks of Indiana, Mr. Davidson, Mr. Dunn, and Mr. Peterson) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend the Servicemembers Civil Relief Act to enhance protections regarding voter registration, and for other purposes. 
1.Voter registrationSection 705 of the Servicemembers Civil Relief Act (50 U.S.C. 4025(a)), is amended by adding at the end the following new subsection:  (c)Registration (1)In generalFor the purposes of voting for any Federal office (as defined in section 30101 of title 52, United States Code) or a State or local office, a servicemember who registers to vote in a State in which the servicemember is present in compliance with military orders for a permanent change of station shall not, solely by reason of that registration— 
(A)be deemed to have acquired a residence or domicile in that State; (B)be deemed to have become a resident in or a resident of that State; or 
(C)be deemed to have lost a residence or domicile in any other State, without regard to whether or not the person intends to return to that State. (2)Notification by the servicememberA servicemember who elects to register to vote in the State in which the servicemember is present in compliance with military orders for a permanent change of station shall notify the Service Voting Action Officer of the military department concerned not later than 10 days after such registration. 
(3)Notification by the Service Voting Action OfficerA Service Voting Action Officer who receives a notification under paragraph (2) shall notify the chief State election official of the State in which the servicemember resides or is domiciled of such registration not later than 10 days after such registration.. 